WATER BASED ADHESIVES FOR HIGH PERFORMANCE APPLICATIONS IN FLEXIBLE FOOD PACKAGING

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Group I, claims 1-7, in the reply filed on August 9, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2022.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qu et al. (WO 2015/054821).  (Subsequent citations to Qu et al. refer to US 2016/0257796, which is the U.S. Patent Application Publication corresponding to WO 2015/054821.)
Regarding claim 1, Qu et al. teach a water-based acrylic adhesive composition (Abstract; [0034]), comprising:(A) an acrylic emulsion comprising an acrylic copolymer particle dispersed in an aqueous medium [0034-0035, 0045-0047]; (B) a crosslinking agent comprising a hydrophilic aliphatic isocyanate [0025-0026]; and (C) a silane compound incorporated into the crosslinking agent (B) [0029].
Regarding claim 3, the silane compound (C) is an organosilicon [0029].
Regarding claim 7, the weight ratio of the acrylic emulsion (A) to the crosslinking agent (B) and the silane compound (C) may be from 100:1 to 100:10 (e.g., in Examples 6-8, 50:(1 + 0.15) = 100:2.3) ([0065] and table above).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. as applied to claims 1 and 3 above, and further in view of either one of Appeaning et al. (US 2015/0104601) or Shanai et al. (US 2014/0158413).
Regarding claim 4, Qu et al. do not specifically teach the use of (3-glycidyloxypropyl)trimethoxysilane and/or 3-triethoxysilyl)propyl isocyanate as the silane compound (C).  However, it is known in the art that these silane compounds serve as effective coupling agents (i.e., agents that promote bonding between organic and inorganic substrates) in adhesive compositions, as evidenced by Appeaning et al (Abstract; [0083]) and Shanai et al. (Abstract; [0087]), such that it would have been obvious to one of ordinary skill in the art to select (3-glycidyloxypropyl)trimethoxysilane, 3-triethoxysilyl)propyl isocyanate, or combinations thereof as the silane compound (C) of Qu et al.
Regarding claim 5, Qu et al. do not specifically teach the use of (3-glycidyloxypropyl)trimethoxysilane as the silane compound (C).  However, it is known in the art that this silane compound serves as an effective coupling agent (i.e., an agent that promotes bonding between organic and inorganic substrates) in adhesive compositions, as evidenced by Appeaning et al (Abstract; [0083]), such that it would have been obvious to one of ordinary skill in the art to select (3-glycidyloxypropyl)trimethoxysilane as the silane compound (C) of Qu et al.
Regarding claim 6, Qu et al. do not specifically teach the use of (3- triethoxysilyl)propyl isocyanate as the silane compound (C).  However, it is known in the art that this silane compound serves as an effective coupling agent (i.e., an agent that promotes bonding between organic and inorganic substrates) in adhesive compositions, as evidenced by Shanai et al (Abstract; [0087]), such that it would have been obvious to one of ordinary skill in the art to select (3-triethoxysilyl)propyl isocyanate as the silane compound (C) of Qu et al.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 2 would be allowable because the prior art does not teach a water-based acrylic adhesive composition as claimed, wherein the silane compound (C) accounts for from 4 to 10 weight percent of the total weight of the crosslinking agent (B) and the silane compound (C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745